                 Case 6:21-cv-00162-ADA-JCM Document 6-4 Filed 02/26/21 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the

                                                     Western District of Texas
                                                 __________              __________

 JEREMY BRAVO, LINDSEY NGUYEN, “P.P.,” AND                         )
   “D.D.,” FOR THEMSELVES AND AS CLASS                             )
              REPRESENTATIVES                                      )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                         Civil Action No. 6:21-CV-162
                                                                   )
  NANCY PELOSI, MITCH MCCONNELL, CHUCK
                                                                   )
     SCHUMER, MARK ZUCKERBERG, BRAD
RAFFENSPERGER, ALL MEMBERS OF THE 117TH
                                                                   )
U.S. CONGRESS, ALL 50 STATE GOVERNORS AND                          )
 SECRETARIES OF STATE, JACK DORSEY, et al.,                        )
                           Defendant(s)                            )

                                                 SUMMONS IN A CIVIL ACTION
                                       All Individual Senators of the 117th U.S. Congress
To: (Defendant’s name and address) c/o Jennifer Hemingway, Sergeant at Arms and
                                       Doorkeeper of the United States Senate
                                       U.S. Capitol
                                       Room S-151
                                       Washington, DC 20510


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
                                Paul M. Davis
whose name and address are: Paul M. Davis & Associates, P.C.
                                       3245 Main St., Suite 235-329
                                       Frisco, TX 75034




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                   Case 6:21-cv-00162-ADA-JCM Document 6-4 Filed 02/26/21 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-CV-162

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                            ; or

               Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
